Citation Nr: 0320233	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  00-14 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1941 to 
November 1945 and from August 1946 to September 1962.  He 
died in April 1999.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1999 RO decision which denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  The case was remanded by the Board in June 2001 for 
additional development.  Beginning in October 2002, the Board 
undertook direct development of the evidence pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
development has been completed.  Although the Board 
development regulation was recently invalidated by the United 
States Court of Appeals for the Federal Circuit (Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003)), the Board has entered a decision in 
this case since the result is favorable to the appellant.  


FINDINGS OF FACT

The primary cause of the veteran's death after service was 
non-service-connected pneumonia and sepsis.  His service-
connected hypertensive cardiovascular disease contributed to 
death in that it impaired his health to an extent as to 
render him materially less capable of resisting the effects 
of the primary cause of death.


CONCLUSION OF LAW

A service-connected disability contributed to the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is the veteran's widow, and she was married to 
him for over 50 years.  She claims service connection for the 
cause of the veteran's death, in order to establish 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits.

Under the circumstances of this case, there has been adequate 
VA compliance with the notice and duty to assist provisions 
of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death. For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

The evidence indicates that veteran had active service in the 
Army Air Corps and then the Air Force, from December 1941 to 
November 1945 and from August 1946 to September 1962, and he 
retired from service based on over 20 years of active duty.  
This included time in combat, and he received a number of 
decorations noting distinguished service.  During his 
lifetime he was service-connected for hypertensive 
cardiovascular disease (rated 30 percent) and bilateral 
hearing loss (rated 20 percent).  He had a number of non-
service-connected disabilities, most notably a spinal cord 
injury with paraplegia from a 1993 accident.

Medical records in the years before the veteran's death note 
regular treatment for his service-connected for hypertensive 
cardiovascular disease, and he was on anti-hypertensive 
medication.  

Medical records show the veteran was hospitalized at Mobile 
Infirmary in April 1999, primarily for treated of aspiration 
pneumonia.  Other conditions were also noted, including 
hypertension.  Hypertension was listed among the diagnoses on 
admission and discharge records, and it was noted the veteran 
was taking anti-hypertensive medication.  The hospital 
records show the veteran gradually deteriorated, despite 
aggressive treatment of the pneumonia, and died in the 
hospital.  The hospital records note primary diagnoses of 
pneumonia and sepsis.  The death certificate lists the 
immediate cause of death as sepsis, due to or as a 
consequence of pneumonia.  

Clearly the primary cause of the veteran's death involved 
pneumonia and sepsis; these began many years after service 
and were non-service-connected.

However, the Board has given sympathetic consideration to the 
claim, with regard to the question of whether service-
connected hypertensive cardiovascular disease was a 
contributory cause of death.  The veteran's service-connected 
heart disease/hypertension had persisted for years prior to 
his death, involved a vital organ, and was a coexisting 
disability at the time of the terminal hospitalization during 
which he was battling the pneumonia.  Perhaps the veteran 
would have been more successful in resisting the effects of 
the pneumonia, and his life would have been prolonged, if it 
were not for the effects of his hypertensive cardiovascular 
disease.  From a liberal view of the evidence, it may be said 
that the service-connected hypertensive cardiovascular 
disease contributed to the veteran's death in that it 
impaired his health to an extent as to render him materially 
less capable of resisting the effects of the primary cause of 
death.  With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that such is the case.

The Board concludes that service-connected hypertensive 
cardiovascular disease materially contributed to the 
veteran's death.  Thus the criteria for service connection 
for the cause of death are met, and the appellant is entitled 
to DIC.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

